Citation Nr: 1527640	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-06 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating for service-connected migraine headaches in excess of 10 percent from April 12, 2010, and 30 percent from January 8, 2014.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from March 1986 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a February 2014 rating decision, the assigned disability rating was increased to 30 percent, effective January 8, 2014.  The Veteran has not expressed satisfaction with the increased disability rating; this case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's migraine headaches have been characterized by very frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability.

2.  The Veteran's migraine headaches do not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent, but no higher, for migraine headaches have been met since the date of claim.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2014).

2.  The requirements for referral of the Veteran's claim for an increased rating for his service-connected migraine headaches to the appropriate VA authority for extraschedular consideration have not been met.  38 C.F.R. § 3.321(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.
In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the migraine headaches claim, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs) and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in July 2010 and January 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are collectively sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated, as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

II.  Initial rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 10 percent evaluation from April 12, 2010, and a 30 percent from January 8, 2014.  As discussed below, the Board concludes that a 50 percent disability evaluation is warranted for the entire appeal period.  Thus, a staged rating is not appropriate for the Veteran's service-connected migraine headaches.

The Veteran's migraine headaches have been rated under Diagnostic Code (DC) 8100.  Under DC 8100, which addresses migraines, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months, over the last several months.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month over the last several months.  Finally, a 50 percent rating is assigned when migraines with very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating."  The Board additionally observes that the Court has not undertaken to define "prostrating."  See Fenderson v. West, 12 Vet. App. (1999), in which the Court quoted DC 8100 verbatim but did not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), "prostration" is defined as "extreme exhaustion or powerlessness;" and according to STEDMAN'S MEDICAL DICTIONARY 1461 (27th Ed. 2000), "prostration" is defined as "a marked loss of strength, as in exhaustion."

In support of his claim, the Veteran submitted headache calendars dated 2008 through 2014, which show that he has experienced an average of three to four severe headaches per month since prior to the date of claim in April 2010.  To this end, the Board notes that a 'severe' headache identified on the Veteran's headache calendar means that he "can barely function" at the time of these headaches.

The Veteran also submitted a May 2010 statement from his spouse, who reported that the Veteran's headaches "have caused him to take many days off work on sick leave."  The Veteran's headaches also affect the time they spend as a family on his days off.  The Veteran's spouse stated that the Veteran suffers anywhere from a few to twenty headaches per month.  See the statement of the Veteran's spouse dated May 2010.  Also of record is also an April 2010 statement from the Veteran's mother, who reported that the Veteran suffers from "frequent and severe" headaches.

In addition, the Veteran submitted a statement from his former supervisor, Mr. R.L., who reported that he supervised the Veteran as a deputy U.S. Marshal from January 2004 to August 2006.  See the statement of Mr. R.L. dated May 2010.  He stated that the Veteran frequently suffered from migraine headaches and would call Mr. R.L. approximately two times per week to report that he was running late due to intense migraine headache pain.  Mr. R.L. noted that, on approximately five occasions, the Veteran's pain was intense enough to require him to lie down.  Id.  Once or twice a month, the Veteran was unable to report to work due to headache pain.  Id.  Mr. R.L. noted that the Veteran was promoted to supervisory deputy U.S. Marshal in November 2008.  Although Mr. R.L. is no longer the Veteran's direct supervisor, he is aware that the Veteran continues to experience migraine headache pain and "still averages a day a month when he cannot report to work due to migraine pain."  Id.

Private treatment records dated in February 2009 indicate that the Veteran suffers from two to five headaches per week; "these usually occur upon awakening, he is able to readily abort them with Sumatriptan 100 mg. p.u."

The Veteran was afforded a VA examination in July 2010 in order to address his migraine headaches.  The examiner noted that the Veteran suffers from five to fourteen headaches per month; severity varies from 3/10 to 10/10.  The Veteran has been taking Imitrex since 2004, which seems to help the headaches to abate.  If he is unable to take Imitrex, his headaches will last all day.  The examiner reported, "[r]egarding incapacitation, the Veteran states that when he has severe headaches, he has to lie down."  He estimated that this occurred once per month, for variable lengths of time.  The examiner noted that the headache symptomatology has caused lost time from work.  The Veteran estimates that out of 2000 sick hours, he only has 200 left; however, on a daily basis, he is not specifically restricted in his duties as a supervisory U.S. Marshall.  The Veteran reported that there are days when he has headaches at work and he is less effective because of these migraines.

In an April 2013 statement, the Veteran reported that he regularly suffers from headaches, which require him to stay in a relaxed position until the Imitrex takes effect.  He reported that he experiences at least twelve prostrating headaches per year, which he feels is a low estimate because some months he experiences two or more prostrating headaches.

The Veteran was afforded another VA examination in January 2014.  The examiner noted the Veteran's report that he has an average of fifteen migraines a month, and one to two are prostrating attacks.  The Veteran stated that he has missed twelve to fifteen days of work in the last year due to headaches.  He continues to take Imitrex when he gets a headache, which helps most of the time.  The examiner noted that the Veteran experiences nausea, sensitivity to light, and sensitivity to sound with his headaches.  The examiner determined that the Veteran has characteristic prostrating attacks of migraine pain that occurs "[m]ore frequently than once per month."  The examiner concluded that the Veteran has "very frequent prostrating and prolonged attacks of migraine headache pain."  With respect to the impact of the headache condition on the Veteran's ability to work, the examiner noted that, when the Veteran has a migraine headache, he cannot concentrate and needs to be in a dark room to get relief.  The examiner further reported that the Veteran uses up all of his sick leave at work because of frequent migraine headaches.

In his February 2014 VA Form 9, the Veteran detailed the economic impact of his service-connected migraine headaches.  In particular, he described that he has had to use the majority of his sick leave as a result of headache pain, "and therefore will lose considerable amounts of retirement income because of it."  To this end, the Veteran argues that he has not had any other major health issues causing him to miss work for a significant amount of time.  He stated, 

I estimate that 90 percent of my used sick leave has gone to time off for migraines.  Currently, this would equate to approximately 1890 hours, or approximately 10 months and 20 days of time that would have been potentially added to my government service for retirement purposes since I became a civilian employee.

In weighing the clinical and lay evidence of record, the Board finds that, with resolution of doubt in the Veteran's favor, an evaluation of 50 percent for the Veteran's migraine headaches is warranted throughout the appeal period.  The record demonstrates that the Veteran does experience frequent chronic, prostrating headaches.  The Board notes that the frequency, duration, severity, and impairment caused by the disorder are based on lay statements by the Veteran.  The Veteran is competent to report these observable symptoms and their effects, and the Board concludes that his reports are essentially credible because they have been consistent and accepted by VA examiners and private treatment providers.

This is the maximum evaluation that may be assigned under Diagnostic Code 8100; therefore, the Board has also considered the propriety of a referral for extraschedular consideration.  For the reasons, however, set forth below, the Board finds that the Veteran's migraine headache symptomatology does not warrant referral for extraschedular consideration.

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.
Here, the rating criteria specifically address the Veteran's migraine headache symptomatology.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned disability ratings are appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his migraine symptoms are contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Additionally, a request for a total disability rating based on individual unemployability (TDIU) whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

As noted above, it is undisputed that the Veteran's migraine headaches have had a negative impact on his ability to work.  However, he has not indicated that he is unable to seek or maintain employment as a result of his service-connected migraine headaches.  Therefore, the Board finds no basis for awarding entitlement to TDIU.


ORDER

An initial disability rating of 50 percent for the service-connected migraine headaches, but no higher, is granted throughout the appeal period, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
James L. March
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


